DETAILED ACTION

This action is in response to applicant’s amendment filed on 12/01/2021.  Claims 18-29, 33, 37, 41 and 45 are still pending in the present application.  This Action is made FINAL. 
Applicant is invited to contact examiner and discuss amendments during after final interview (AFCP2.0) in order to overcome the rejection and place claims in condition for allowance. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-29, 33, 37, 41 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
No support in the specification could be found concerning the clauses “a transmitter configured to transmit results of the first measurements, the ratio and information indicating a period of time elapsed since the handover failure, after detection of the handover failure”, as recited in amended claim 18.
The specification (PG-PUB 2019/0239102, Par. 16, 42, 57 and 59) describes “handover failure and information indicating a communication throughput”, “A map of information that is ”. 
Further, the specification does indicate the period of time such that adjustments for the maintenance and optimization of radio communication systems include maintenance and adjustment activities that are performed to operate the radio communication systems stably without system failures over a long period of time. However, the specification does not describe the transmitting information indicating a period of time elapsed since the handover failure, after detection of the handover failure.
However, the specification does not describe transmitting information indicating a period of time elapsed since the handover failure, after detection of the handover failure. In fact the specification does not include the phrase “elapsed time” at all. 
Further, the applicant has not provided any information on where the term “transmitter configured to transmit results of the first measurements, the ratio and information indicating a period of time elapsed since the handover failure, after detection of the handover failure” is explained in the specification. 
The specification does not reasonably indicate the phrase “elapsed time” or its equivalence. Examiner made an earnest attempt and searched the specification to find any descriptions that could be read onto: “a transmitter configured to transmit results of the first measurements, the ratio and information indicating a period of time elapsed since the handover failure, after detection of the handover failure”. But did not find any reasonable description of the above newly added limitations. 
Therefore, based on the fact that the claim includes a term not found in the specification, and applicant has not explained where it can be found in the specification, examiner has determined that claim 18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Independent claims 21, 23 and 27 were amended to include similar limitation with regards to transmitting of information indicating elapsed time since the handover failure. Thus, they are rejected for the same reason.
Therefore, the independent claims 18, 21, 23 and 27 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Dependent claim 19-20, 22, 24-26, 28-29 and 33, 37, 41 and 45 are rejected for being based upon independent claim 18 21, 23 and 27.
Applicant is invited to contact examiner and discuss the 112(a) issue during after final interview (AFCP2.0) in order to overcome the rejection and place claims in condition for allowance. 
Allowable Subject Matter

Claims 18-29, 33, 37, 41 and 45 are allowed.

The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “a transmitter configured to transmit results of the first measurements, the ratio and information indicating a period of time elapsed since the handover failure, after detection of the handover failure”, as claimed in the independent claims along with the limitations of the claims, prior to the applicant’s priority date of 11/14/2002.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644